Citation Nr: 1618566	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for Department of Veterans Affairs benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  The Veteran died in October 2008.  The appellant is the Veteran's former spouse.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which determined that the appellant was not the Veteran's surviving spouse.  

The Board likewise denied the appellant's claim for recognition as the Veteran's surviving spouse in an August 2014 decision.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a June 2015 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's decision and remand the matter so that the appellant could be afforded the opportunity for a videoconference Board hearing.  The case was remanded by the Board in December 2015.  

The appellant testified at a videoconference Board hearing in March 2016.  A copy of the hearing transcript is in the Veteran's claims file.  The case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in May 1969 and divorced in August 1995.  
 
2.  The Veteran died in October 2008.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits are not met.  38 U.S.C.A. §§ 101, 103, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205, 3.206 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the claim at issue is limited to statutory interpretation, statutory notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.   

Analysis

The appellant has applied for VA death benefits asserting that she should be considered the Veteran's surviving spouse.  VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2015).

The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53 (2015). 

The Veteran and appellant married in May 1969 and divorced in August 1995.  The Veteran's certificate of death shows he was divorced and not remarried at the time of his death in October 2008.  

The appellant does not dispute that she and the Veteran were divorced at the time of his death.  She asserts that she did not want to divorce him but that she had to due to his changed personality and behavior upon his return from Vietnam.  She testified at the Board hearing in March 2016 that she feared for her and her children's safety because of the Veteran.  

Based on the evidence, the appellant is not entitled to be recognized as the Veteran's surviving spouse for VA death benefits purposes.  The evidence, including the divorce decree, death certificate, and appellant's statements, clearly shows that she and the Veteran were divorced at the time of his death.  Although she has introduced evidence concerning her lack of fault in her divorce from the Veteran, the matter is not relevant.  VA regulation requires a "surviving spouse" to continuously cohabitate with the veteran except in cases of marital separation due to misconduct of the veteran and without fault of the spouse.  38 C.F.R. § 3.50(b) (2015).  The "surviving spouse" must; however, meet the requirements of 38 C.F.R. § 3.1(j), i.e., a valid marriage under the law of the place where the parties resided.  At the time of the Veteran's death, there was no valid marriage from which the parties could have had a separation, due to their divorce in 2008.  Therefore, her argument is without merit.  

Based on the law and regulations governing this appeal, the appellant may not be recognized as the Veteran's surviving spouse for VA purposes and has no legal basis to claim entitlement to VA death benefits.  The Board has no discretion in this matter.  38 U.S.C.A. §§ 1304, 1310(a), 1541(a), 5121 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.54(c), 3.1000 (2015). 

 The claim must be denied as a matter of law; the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


